Citation Nr: 0112680	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  94-26 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right leg/ankle 
injury.

2.  Entitlement to service connection for disability 
manifested by swollen lymph node glands. 

3.  Entitlement to service connection for residuals of 
removal of a facial growth/lymph node.

4.  Entitlement to service connection for disability of the 
ears manifested by bleeding, to include otitis externa. 

5.  Entitlement to service connection for disability of the 
knees. 

6.  Entitlement to service connection for hypertension. 

7.  Entitlement to service connection for heat strokes and 
exhaustion with residual heart damage. 

8.  Entitlement to service connection for skin rash 
disability (other than folliculitis), to include in the 
genital area.  

9.  Entitlement to service connection for fatigue. 

10.  Entitlement to service connection for severe weight 
loss. 

11.  Entitlement to service connection for dizziness. 

12.  Entitlement to service connection for facial lumps.

13.  Entitlement to service connection for disability of the 
penis. 

14.  Entitlement to service connection for disability of the 
joints. 

15.  Entitlement to service connection for nausea. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from Department of Veterans Affairs (VA) 
rating decisions in April 1993, August 1993, and February 
1997 which denied service connection claims for multiple 
disabilities variously described.  The claims files have now 
been transferred to the Board for appellate review by the 
Milwaukee, Wisconsin, Regional Office (RO).

While residuals of a back injury has been referred to as an 
issue in a recent supplemental statement of the case, the 
Board notes that service connection for post-traumatic low 
back pain with disc abnormalities has already been 
established.  This matter is hereby referred to the RO to 
determine if the veteran is filing a claim for a different 
low back disability.  


REMAND

The procedural history in the present case is quite complex.  
The Board has attempted to describe the issues as they 
appear, but further action by the RO and the veteran to 
clarify the issues would be helpful.  

The appeal arises from three separate rating decisions 
identified in the introduction.  The Board initially 
questioned its jurisdiction as to those issues arising from 
the February 1997 rating decision.  In this regard, the Board 
notified the veteran of this potential problem in a November 
2000 letter.  It appeared at that time that a timely 
substantive appeal had not been received.  However, upon 
further review of the claims files, the Board must conclude 
that communications and actions by the RO appear to have 
given the impression to the veteran that certain issues were 
already in appellate status.  Under these particular 
circumstances, the Board believes that such RO actions 
effectively constituted a grant of an extension of the time 
for filing a substantive appeal and that an August 2000 
communication from the veteran's representative therefore 
constituted a timely substantive appeal.  

It appears that service medical records document some 
pertinent complaints, and certain post-service medical 
records also show current symptomatology.  For example, the 
veteran's service medical record reveal that, in September 
1989, he was treated for left knee strain.  At that time, he 
indicated that he had left knee pain after jumping from a 
tower.  On VA examination in February 1993, mild crepitus was 
found on range of motion of the left knee, and the impression 
was probable degenerative joint disease.  The service medical 
records also show that the veteran was treated in July 1989 
for "heat cramps" after he complained of feeling dizzy and 
nearly passing out after being in the sun for 12 hours.  
Later that month, he complained of being more easily fatigued 
and weaker with exertion.

At a VA outpatient clinic in June 1994, the veteran 
complained of diffuse joint pain in the shoulders, elbows, 
and wrists, particularly in the morning.  The assessment was 
persistent polyarthralgia.  At a VA examination in August 
1995, the veteran complained of weight loss, joint pain, 
dizziness, and chronic fatigue.  The pertinent assessment was 
"rheumatic syndrome of uncertain etiology."  In October 
1996, a statement was received from the veteran's wife, who 
stated that he had had weight loss, joint pain, and dizziness 
since separation from service.  Statements were also received 
from other relatives and friends of the veteran, who said 
that he had had the symptoms mentioned by his wife and, also, 
noticeable fatigue since his separation from service.

With the above in mind, the Board notes that on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for VA 
assistance to claimants, including medical examinations and 
medical opinions as to etiology, under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).  Where laws or regulations 
change after a claim has been filed or reopened and before 
the administrative or judicial process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  This new 
legislation appears to mandate further development of the 
medical evidence in this case. 

As noted earlier, the description of the issues in this case 
has changed numerous times over the course of the appeal.  
Clarification from the veteran and his representative would 
be helpful and should be requested.  In this regard, the 
Board emphasizes that the cooperation of the veteran and his 
representative is essential in this case in order to 
equitably address his claims.  Moreover, the Board stresses 
the potential importance of the veteran's cooperation in 
reporting for medical examinations so that an adequate record 
for appellate review can be obtained.  

For the reasons set forth above, the case is hereby REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
his representative and attempt to clarify 
and confirm the descriptions of the 
various disabilities being claimed as 
part of this appeal.  The claims file 
should be clearly documented to show any 
issues which are clarified or withdrawn. 

2.  The RO should also review the entire 
record and take all necessary action to 
comply with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  In this regard, 
any pertinent VA and private medical 
records not already in the claims file 
should be obtained and made of record. 

3.  The veteran should be scheduled for 
appropriate VA examinations to ascertain 
the nature and etiology of all 
disabilities claimed.  It is imperative 
that the claims files be made available 
to and be examined by the examiners in 
connection with the examinations.  Any 
indicated special studies and tests 
should be accomplished.  As to each 
claimed disorder which is medically 
diagnosed, the appropriate examiner 
should offer an opinion as to whether it 
is at least as likely as not related to 
the veteran's military service.  Noting 
that some of the disorders appear to be 
claimed as due to an undiagnosed illness, 
as to any claimed disorder which 
examination does not result in a medical 
diagnosis, the examiner should clearly 
report whether the claimed symptoms are 
objectively ascertainable but cannot be 
attributed to a known clinical diagnosis.  
A detailed rationale for all opinions 
rendered would be helpful. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and determine if the benefits sought can 
be granted.  In making these 
determinations, the RO should apply all 
applicable laws and regulations.  A 
supplemental statement of the case 
addressing all issues for which the 
benefit sought remains denied should be 
furnished to the veteran and to his 
representative.  After they are afforded 
a period to respond, the case should be 
returned to the Board for appellate 
review. 

The purpose of this remand is to clarify the issues and to 
develop the medical record in compliance with the Veterans 
Claims Assistance Act of 2000.  The veteran and his 
representative are free to submit additional evidence and 
argument in support of the matters addressed by the Board in 
this remand.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).


 



